Citation Nr: 1507948	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-02 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder not otherwise specified (NOS), and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disability.

In December 2012, the Veteran notified the Board that he did not want a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran notified VA in July 2013 that he was receiving Social Security benefits for a mental condition.  A June 2013 Social Security Administration (SSA) Notice of Award is the sole SSA record associated with the claims file.  As such, the Board finds that a remand is necessary to obtain any outstanding SSA disability records.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2014); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C.A. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

In addition, the Veteran submitted a consultation and examination report by a private physician, Dr. P.Y., in November 2010.  Dr. P.Y. diagnosed the Veteran with PTSD, but noted that his training and expertise in PTSD was limited.  The Veteran also submitted an August 2010 evaluation report by Dr. W.A., which did not specifically discuss PTSD but indicates that the Veteran was exposed to trauma during active service.  In September 2011, the Veteran was afforded a VA examination for mental disorders, but the examiner did not evaluate the Veteran for PTSD.  The Board finds that in light of the private evaluations, the Veteran should be afforded another VA psychiatric examination to determine whether the Veteran meets the diagnostic criteria for PTSD due to a specific event that meets the requirements of a traumatic event in accordance with DSM-IV.  VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when, as here, such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The Veteran should be afforded an opportunity to submit additional medical records that tend to relate the onset of any acquired psychiatric disorder to his period of active service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Finally, the record indicates that the Veteran has received treatment for the claimed psychiatric disorders in the VA Healthcare System.  A review of the record reflects that the most recent treatment records associated with the claims file are from October 2010.  The RO/AMC should obtain the VA treatment records for treatment of the claimed disorders from November 2010 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration all records pertinent to the Veteran's award of Social Security disability benefits as well as the medical records relied upon concerning that claim.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since November 2010 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  Schedule the Veteran for a VA PTSD examination to determine the nature and likely etiology of the PTSD.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner. 

All indicated studies, tests, and evaluations deemed necessary should be performed.  A diagnosis of PTSD under DSM-IV criteria should be made or definitively ruled out.  If a diagnosis of PTSD is rendered based on examination, the VA examiner must identify a specific in-service stressor that was sufficient to meet the diagnostic criteria.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  The examiner should comment on the August 2010 evaluation by Dr. W.A. and the November 2010 evaluation by Dr. P.Y. 

The examiner should provide a complete rationale for any opinion rendered.  If the examiner concludes that an opinion cannot be provided without result to speculation, the examiner must provide a rationale for this conclusion and should state whether the inability to provide an opinion is due to a need for further information, with the needed information identified, or because the limits of medical knowledge have been exhausted.

4.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





